

115 HR 6144 IH: Know the Lowest Price Act of 2018
U.S. House of Representatives
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6144IN THE HOUSE OF REPRESENTATIVESJune 19, 2018Mr. Doggett introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to prohibit health plans and pharmacy benefit
			 managers from restricting pharmacies from informing individuals regarding
			 the prices for certain drugs and biologicals.
	
 1.Short titleThis Act may be cited as the Know the Lowest Price Act of 2018. 2.Prohibition on limiting certain information on drug prices (a)In generalSection 1860D–4 of the Social Security Act (42 U.S.C. 1395w–104) is amended by adding at the end the following new subsection:
				
 (m)Prohibition on limiting certain information on drug pricesA PDP sponsor and a Medicare Advantage organization shall ensure that— (1)any health benefits plan offered by the sponsor or organization, including a prescription drug plan and an MA–PD plan, does not restrict a pharmacy that dispenses a prescription drug or biological from informing (or penalize such pharmacy for informing) an enrollee of any differential between the price of the drug or biological to the enrollee under the plan and the price the individual would pay for the drug or biological if the enrollee obtained the drug without using any health insurance coverage; and
 (2)any entity that provides pharmacy benefits management services under a contract with any health benefits plan offered by the sponsor or organization does not, with respect to such plan or any health benefits plan that the entity contracts with to provide pharmacy benefits management services and that is offered by an entity other than such sponsor or organization, restrict a pharmacy that dispenses a prescription drug or biological from informing (or penalize such pharmacy for informing) an enrollee of any differential between the price of the drug or biological to the enrollee under the plan and the price the individual would pay for the drug or biological if the enrollee obtained the drug without using any health insurance coverage..
 (b)Effective dateThe amendment made by subsection (a) shall apply to plan years beginning on or after January 1, 2020.
			